Citation Nr: 0519551	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  04-21 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an earlier effective date than February 1, 
2003, for a 30 percent rating for residuals of a fracture of 
the right femur at mid-shaft with degenerative joint disease 
of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel
INTRODUCTION


The veteran had active military service from August 1973 to 
January 1976.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Illinois, which granted the veteran an increased rating for 
residuals of a fracture of the right femur at mid-shaft from 
10 to 20 percent effective February 1, 2003.

In a subsequent rating decision dated in October 2004, the RO 
granted the veteran an increased rating for residuals of a 
fracture of the right femur at mid-shaft with degenerative 
joint disease of the right knee from 20 to 30 percent 
effective February 1, 2003.


FINDINGS OF FACT

1.  In a January 1978 rating decision, the RO granted service 
connection for residuals of a fracture of the right femur at 
mid-shaft at 10 percent; the veteran did not submit a notice 
of disagreement (NOD) within one year of said decision.

2.  The RO continued the veteran's 10 percent disability 
rating in a March 1981 rating decision; the veteran filed a 
notice of disagreement with this decision, but failed to 
submit a timely substantive appeal after the RO issued a 
statement of the case.  

3.  The veteran filed a claim for an increase in the rating 
for his right knee condition on May 14, 2002.

4.  As of September 21, 2002 (date of VA examination), it was 
factually ascertainable that the veteran had the equivalent 
of a marked right knee disability.  


CONCLUSION OF LAW

An effective date of September 21, 2002, for an award of a 30 
percent rating for residuals of a fracture of the right femur 
at mid-shaft with degenerative joint disease of the right 
knee is warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.1, 3.155, 3.157, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

The earlier effective date issue on appeal was first raised 
in a notice of disagreement submitted in response to the VA's 
notice of its decision on a claim.  Under 38 U.S.C. § 
5103(a), VA, upon receipt of a complete or substantially 
complete application, must notify the claimant of the 
information and evidence necessary to substantiate the claim 
for benefits.  However, in this case the earlier effective 
date issue on appeal did not stem from an application for 
benefits.  The veteran filed a claim for a separate rating 
for his right knee condition apart from his service-connected 
right femur condition, and he was given the notices required 
under VCAA for that claim in a March 2003 letter.  It is 
pointed out that this letter was supplemented by a letter 
sent in June 2004 in which the RO explained VA's duties in 
obtaining records, and also told the veteran to send any 
evidence in his possession that pertained to his claim.  

Subsequently, the veteran was granted an increased rating, 
and he filed a notice of disagreement as to the effective 
date assigned for the increase in his benefits.  Although a 
separate rating was not granted (as the veteran had 
originally requested), the rating for his right femur was 
increased, and the veteran did not further assert that a 
separate rating should be granted.  Under 38 U.S.C. 
§ 7105(d), upon receipt of a notice of disagreement in 
response to a decision on a claim, the "agency of original 
jurisdiction" must take development or review action it 
deems proper under applicable regulations and issue a 
statement of the case if the action does not resolve the 
disagreement either by grant of the benefits sought or 
withdrawal of the notice of disagreement.  If, in response to 
notice of its decision on a claim, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  See VAOPGCPREC 8-03.  

The Board notes that the April 2004 statement of the case 
informed the veteran of the information and evidence needed 
to substantiate his earlier effective date claim and provided 
him with the regulations governing the assignment of 
effective dates.  Furthermore, all the pertinent evidence is 
already of record.  In light of the above, further 
development in this regard would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran are to be 
avoided).  The VA has satisfied its obligation to notify.  

The record does not reflect that there exists outstanding 
evidence relevant to the issue of entitlement to an earlier 
effective date currently on appeal.  As such, the Board finds 
the VA's duty to assist in this case has been met.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider his claim for this 
benefit.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  


Background

In a January 1978 rating decision, the RO granted service 
connection for residuals of a fracture of the right femur at 
mid-shaft and assigned a 10 percent rating.  The veteran did 
not submit a NOD within one year of this decision.  The RO 
continued the veteran's 10 percent rating in a March 1981 
decision.  The veteran submitted a NOD within one year of 
this decision, but did not submit a timely substantive 
appeal.

In a claim received on May 14, 2002, the veteran asserted 
that he would like to file a claim for an increase in his 
service-connected right knee condition.  The veteran 
presented for a VA examination to determine the severity of 
his service-connected right knee disability on September 21, 
2002.  The VA examiner found evidence of malunion of the 
veteran's right femur, along with a loss of 20 degrees of 
flexion in the right hip and tenderness along the right 
medial joint line.  X-rays of both knees and the right hip 
revealed mild osteoarthritis.  His diagnosis was "bilateral 
knee pain with popping, catching in increased walking in the 
right lower extremity, in addition to bilateral ankle 
stiffness status post closed treatment of a right femur 
fracture, in additional to casting of an open left tibial 
fracture."

The veteran's claim for an increase was denied in a November 
2002 rating decision.  

The veteran submitted a claim for a temporary total 
evaluation due to surgery on his right knee requiring 
convalescence in December 2002.  The RO granted a temporary 
100 percent disability rating in a February 2003 rating 
decision, effective December 2, 2002 to February 1, 2003.  

In a February 18, 2003 letter, the veteran filed a claim for 
an increase for his service-connected right knee condition, 
asking that his right knee condition should be separately 
rated from his right knee fracture.  The veteran presented 
for a second VA examination in April 2003 to determine the 
severity of his right knee condition.  The examiner found 
mild swelling around the lateral aspect of the right knee and 
mild tenderness along the lateral joint line.  The examiner 
diagnosed the veteran with mild osteoarthritis of the right 
knee and further opined that such was secondary to the 
veteran's service-connected right knee condition.

A July 2003 rating decision increased the veteran's service-
connected residuals of a fracture of the right femur at mid-
shaft to 20 percent, effective February 1, 2003.  The veteran 
appealed the effective date assigned.

An October 2004 rating decision increased the veteran's 
service-connected residuals of a fracture of the right femur 
at mid-shaft with degenerative joint disease of the right 
knee to 30 percent.  The RO stated that the veteran's 
degenerative arthritis allowed for an increase in disability 
by 10 percent effective February 1, 2003, the date following 
his period of convalescence.

The veteran was afforded a video hearing before the 
undersigned in May 2005, a transcript of which has been 
associated with the claims folder.  The veteran argued that 
the effective date for his increase should be May 14, 2002, 
the date he filed his claim for an increase.

Analysis

Except as provided in 38 C.F.R. § 3.400(o)(2), the effective 
date of a claim for increase will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400 
(2004).

The effective date for an increased rating for disability 
compensation benefits will be the earliest date it is 
factually ascertainable that an increase in disability has 
occurred if a claim is received within one year from such 
date, otherwise date of receipt of claim.  38 C.F.R. § 
3.400(o)(2) (2004).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if the 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of the receipt of the 
informal claim.  When a claim has been filed which meets the 
requirements of § 3.151, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155.

In this instance, the evidence shows that the RO granted 
service connection for residuals of a fracture of the right 
femur in a January 1978 rating decision, and informed him 
that he was scheduled for a future VA examination in November 
1980.  The veteran did not submit an NOD in regard to the 
January 1978 rating decision. 

After the November 1980 VA examination, the RO confirmed the 
veteran's 10 percent disability rating for service-connected 
residuals of a fracture of the right femur at 10 percent.  It 
notified the veteran of the decision in a March 13, 1981 
letter.  Although the veteran submitted a NOD in August 1981, 
he did not perfect his appeal of the issue with the 
submission of a timely substantive appeal after the RO's 
October 1, 1981 SOC.  

The veteran submitted an inquiry as to the receipt of a 
disability check in November 1981 and a claim for vocational 
rehabilitation benefits in May 1982.  He then asked for a 
transfer of his records in June 1982.  The RO responded with 
a letter dated July 13, 1982 that stated: "Before your claim 
may be reconsidered, you must submit evidence showing that 
your service-connected disability has increased in 
severity."  The veteran did not respond to this letter.  

In fact, the veteran did not communicate with the RO again 
until a statement received on May 14, 2002, indicating that 
he would like to file a claim for increase.  
Also, there were not any VA examination or hospitalization 
reports between March 1981 and May 2002 which would 
constitute an informal claim pursuant to 38 C.F.R. § 3.157.  
Therefore, the present inquiry is limited to when it became 
factually ascertainable that the veteran warranted a 30 
percent rating for his right knee condition, and if that date 
is later in time than his claim for an increase, or May 14, 
2002.

In this case, the April 2003 examiner stated that the veteran 
had degenerative arthritis of the knee secondary to the 
fracture of his right femur.  The RO used this finding of 
arthritis in the right knee to increase the veteran's right 
knee rating to 30 percent under 38 C.F.R. § 4.71a, Diagnostic 
Code 5255 [femur, impairment of] (2004), which requires 
malunion of the femur with marked knee or hip disability.  
The RO established the effective date for the increase as 
February 1, 2003.  

However, review of the veteran's medical records show that 
the September 21, 2002 VA examiner also found the presence of 
osteoarthritis in the right knee and right hip with X-rays, 
subsequent to the veteran's claim for an increase.  
Additionally, popping and catching of the right knee were 
found at that time.  Certainly, the presence of arthritis in 
the right hip and right knee, combined with objective visible 
popping and catching of the right knee that is increased with 
ambulation amounts to a "marked knee or hip disability" as 
contemplated in the rating criteria.  Therefore, the evidence 
of record shows that it became factually ascertainable that a 
30 percent level of disability for the veteran's right knee 
disability existed as of the September 21, 2002 VA 
examination, subsequent to the claim for an increase.  

Therefore, September 21, 2002 is the proper effective date 
for the 30 percent rating for service-connected residuals of 
a fracture of the right femur at mid-shaft with degenerative 
arthritis of the right knee, as it is the date entitlement 
arose and it is later in time than the date of the claim for 
an increase.  See 38 C.F.R. § 3.400(o).  The Board notes that 
the increase in benefits will be from September 21, 2002 to 
December 2, 2002 and will not affect the veteran's 100 
percent rating for his period of convalescence.



ORDER

An effective date of September 21, 2002, for the assignment 
of a 30 percent rating for residuals of a fracture of the 
right femur at mid-shaft with degenerative joint disease of 
the right knee is granted.



	                        
____________________________________________
	WILLIAM STEYN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


